DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 27, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1-19 are currently pending in the application.  The Section 112(b) rejection for indefiniteness set forth in the previous Office Action has been overcome.

Terminal Disclaimer
The Terminal Disclaimer filed on September 27, 2022 has been entered.  The double patenting rejection set forth in the previous Office Action has been overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,607,414 to Richards et al. (“Richards”) in view of U.S. Patent Application Publication No. 2007/0266503 to Schmidt-Forst et al. (“Schmidt”) and U.S. Patent Application Publication No. 2010/0075120 to Gustafsson et al. (“Gustafsson”).
With regard to Claim 1, Richards discloses a thermally bonded absorbent structure comprising a topsheet, an absorbent core, and a secondary topsheet positioned between the topsheet and the absorbent core.  See, e.g., Abstract, column 1, line 62 – column 2, line 32, entire document.  Richards discloses that the secondary topsheet has a basis weight in the range of 40 gsm to 60 gsm and comprises a first fibrous component of cellulosic fiber, a second fibrous component of polyester fiber, and a third fibrous component of binder fiber.  Column 18, lines 1-7.  Richards teaches that the synthetic polyester fiber having a dtex preferably in the range of 14 dtex to 20 dtex, column 10, lines 40-43, whereas the binder fiber has dtex that is preferably in the range of 1.7 dtex to 3.3 dtex.  Column 10, lines 6-9.  Within the selection of these preferred ranges, the third fibrous component of Richards would have a dtex smaller than that of the second fibrous component.  Richards teaches that rayon can be used as the cellulosic fiber.  Column 5, lines 54-57.  However, Richards does not disclose the cellulose fibers have a dtex in the range of 1.3 to 7.0 dtex.  Schmidt is also related to absorbent articles utilizing a fiber blend.  See, e.g., Abstract, paragraph [0013], entire document.  Schmidt teaches that cellulosic fibers suitable for use in absorbent articles can be provided with a dtex in the range of 3 to 4 dtex.  Paragraph [0059].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the cellulosic fiber disclosed by Richards with a dtex in the range of 3 to 4 dtex in order to use a fiber size known to be suitable for use in absorbent articles, as shown to be known by Schmidt.  
Richards teaches that the fiber blend in the secondary topsheet is homogenously mixed.  Column 10, lines 48-59.  However, Richards does not disclose that the secondary topsheet is hydroentangled.  Gustafsson is also related to nonwoven materials used in absorbent article applications.  See, e.g., Abstract, entire document.  Gustafsson teaches that a blend of synthetic and cellulosic fibers used in a nonwoven fabric can be hydroentangled prior to being thermally bonded.  Paragraphs [0064] to [0067].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to hydroentangle the nonwoven fabric disclosed by Richards prior to it being thermally bonded in order to provide improved resistance to pilling, as shown to be known by Gustafsson.  
With regard to the property of MD bending stiffness in the range of 0.2 to 12 mN*cm (and the rewet value of 0.2 g to 7.0 g recited in Claim 18), although the combination of Richards with Schmidt and Gustafsson do not readily disclose such features, it is reasonable to presume it would be inherent to the combination of references.  Support for the presumption is found because Richards combined with Schmidt and Gustafsson disclose a similar combination of claimed materials, i.e. a blend of cellulosic fibers, synthetic fibers, and binder fibers, and a similar combination of processing steps, i.e. homogenously blending the fibers and performing thermal bonding to increase rigidity of the nonwoven material, in order to produce a similar end use product, i.e. a secondary topsheet.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to Claims 2 and 17, Richards teaches the skilled artisan that the binder fibers can be bicomponent and the amount of binder fiber can be increased up to about 50% by weight.  Column 16, lines 66-67.  With regard to Claim 3, Richards teaches that the layers are thermally bonded.  Abstract.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to seal the layers together with heat fusion in order to prevent delamination of the final absorbent product.  With regard to Claims 4 and 19, Richards teaches that the binder fiber can be core/sheath fiber.  Column 9, lines 31-42.  With regard to Claims 5 and 19, Richards discloses that the sheath of the bicomponent fiber can comprise polyethylene.  Column 9, lines 43-52.  With regard to Claims 6 and 7, Richards teaches that the topsheet can be a film or a nonwoven.  Column 3, lines 62-64.  With regard to Claim 8, Richards discloses that the cellulosic fiber can be present in an amount as low as 45% by weight.  Column 16, lines 61-62.  With regard to Claims 9 and 19, Schmidt discloses that viscose fiber can have a dtex in the range of 1.0 to 6.0 dtex.  See, e.g., claims 37-39.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 10, Richards teaches that rayon can be used as the cellulosic fiber.  Column 5, lines 54-57.  Moreover, Schmidt demonstrates that viscose is suitable for use in nonwoven absorbent articles.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the viscose fiber material disclosed by Schmidt in the nonwoven fabric of Richards, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 11, 12, 16, and 19 Richards discloses the synthetic fiber is present in an amount up to 30% and has a dtex in the range of 1.5 dtex to 20 dtex.  Column 10, lines 40-43 and column 16, lines 63-65.  With regard to Claims 13 and 19, Richards discloses using polyethylene terephthalate.  Column 16, line 65.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Schmidt and Gustafsson, as applied to Claims 12 and 13 above, and further in view of U.S. Patent Application Publication No. 2005/0033253 to Fuchs et al. (“Fuchs”).
Richards does not disclose that the polyester fibers are hollow or spiral in configuration.  Fuchs is also related to absorbent articles comprising a nonwoven fabric with a blend of fibers.  See, e.g., Abstract, entire document.  Fuchs teaches that synthetic fibers can be provided with a hollow or spiral configuration, paragraph [0075], and can provide improved liquid handling and distribution in absorbent articles.  Paragraph [0014].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric disclosed by Richards, as modified by Schmidt and Gustafsson, with polyester fibers having a hollow or spiral configuration, in order to provide the secondary topsheet with improved fluid handling, as shown to be known by Fuchs.  

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office has not identified a teaching, motivation, or suggestion to combine Richards with Gustafsson.  Applicant asserts Gustafsson is related to a product useful as a wiper rather than a secondary topsheet, and that neither Richards nor Gustafsson suggests that pilling is a problem with secondary topsheets.  The Examiner disagrees with Applicant’s conclusion.  Richards is related to a nonwoven fibrous structure having a mixture of cellulosic fibers and thermoplastic fibers that is subjected to thermal bonding.  Gustafsson also relates to a nonwoven fibrous structure having a mixture of cellulosic fibers and thermoplastic fibers that is subjected to thermal bonding.  Richards teaches that “[t]he thermoplastic material is typically evenly distributed throughout the web or matrix of fibers in each layer, i.e. the composition of each fibrous layer is substantially homogeneous.”  Column 10, lines 53-56.  Gustafsson teaches that a well known manner of providing the desired substantially homogenous fiber distribution with the mixture of fibers used by Richards is using hydroentanglement.  Paragraph [0058].  As such, hydroentangling the nonwoven fibrous structure taught by Richards is an obvious modification with a very predictable result of homogenous fiber distribution.  The resistance to pilling feature disclosed by Gustafsson indicates a higher level of strength for the nonwoven fabric.  After all, a nonwoven construction that is resistant to pilling is less likely have individual fibers falling off of the fabric.  Such a feature would be desirable in an absorbent sanitary structure, where the sturdiness of the product is an important feature for the durability of the garment during use.  Layers within a sanitary garment are in constant contact and friction with one another, particularly when being worn.  Additionally, the processing feature of using hydroentanglement in the secondary topsheet layer of nonwoven sanitary garments is well known and not at all inventive.  U.S. Patent No. 6,566,578 to Glaug et al., submitted by Applicant in the Information Disclosure Statement filed May 10, 2021, teaches that “[t]he lowermost layer making up the fluid acquisition system 34 is designated by the reference number 64 and can be any type of fibrous material, e.g., a through-air bonded/carded web with bi-component fibers, a spun-bond non-woven web, a web of cross-linked cellulosic fibers, an adhesive bonded non-woven web, a carded thermal bonded non-woven web, a hydroentangled non-woven web, an airlaid composite web, a spunbond-meltblown-spunbond non-woven web, or any combination thereof.”  Column 8, lines 40-47 (emphasis added).  As such, the additional strength garnered by hydroentanglement, which ultimately provides improved resistance to pilling, is suitable for use in the secondary topsheet disclosed by Richards.
Applicant, citing paragraph [0066], argues that Gustafsson attributes reduction of pilling to the inclusion of thermobonding and not hydroentangling.  The Examiner disagrees.  Paragraph [0066] of Gustafsson states “[i]f the short staple fibers 6 and natural fibers 5 are not sufficiently integrated with the continuous filaments 2 there will be a side with relatively high amount of filaments which are not anchored by the short fibers and the material will be sensitive to abrasion and pilling will occur when the material is used for wiping. (Emphasis added).  Gustafsson is clearly noting that fiber integration is a key in combination with the thermobonding to improve the unitary fabric structure and resist pilling.
Applicant argues that the Office has not provided a basis in fact or technical reasoning to support a determination that the allegedly inherent bending stiffness necessarily flows from the teachings of the cited prior art.  The Examiner disagrees.  Support for the presumption is found because Richards combined with Schmidt and Gustafsson disclose a similar combination of claimed materials, i.e. a blend of cellulosic fibers, synthetic fibers, and binder fibers, and a similar combination of processing steps, i.e. homogenously blending the fibers and performing thermal bonding to increase rigidity of the nonwoven material, in order to produce a similar end use product, i.e. a secondary topsheet.  With regard to the arguments related to picking and choosing features from the prior art, it is respectfully submitted that an inherent feature need not be disclosed or suggested in a single prior art.  The standard for inherency allows for an analysis where if there is a motivation to combine prior art elements as well as a reasonable expectation of success, then the inherent feature can result from a combination of prior art elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789